Exhibit 10.1

[exhibit101pickatoiletllc000.jpg]
 

 
[exhibit101pickatoiletllc001.jpg]
 

 
[exhibit101pickatoiletllc002.jpg]
 

 
[exhibit101pickatoiletllc003.jpg]
 

 
[exhibit101pickatoiletllc004.jpg]
 

 
[exhibit101pickatoiletllc005.jpg]
 

 
[exhibit101pickatoiletllc006.jpg]
 

 
[exhibit101pickatoiletllc007.jpg]
 

 
[exhibit101pickatoiletllc008.jpg]
 

 
[exhibit101pickatoiletllc009.jpg]
 

 
[exhibit101pickatoiletllc010.jpg]
 

 
[exhibit101pickatoiletllc011.jpg]
 

 
[exhibit101pickatoiletllc012.jpg]
 

 
[exhibit101pickatoiletllc013.jpg]
 

 
[exhibit101pickatoiletllc014.jpg]
 

 
[exhibit101pickatoiletllc015.jpg]
 

 
[exhibit101pickatoiletllc016.jpg]
 

 
[exhibit101pickatoiletllc017.jpg]
 

 
[exhibit101pickatoiletllc018.jpg]
 

 
[exhibit101pickatoiletllc019.jpg]
 

 
[exhibit101pickatoiletllc020.jpg]
 

 
[exhibit101pickatoiletllc021.jpg]
 

 
[exhibit101pickatoiletllc022.jpg]
 

 